DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For the purposes of examination: 

The “tongue receiver means” of claim 9 is considered to be the tongue receiver 132R made of 132R1,R2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Mag Lock Adhesive Installation NPL Reference (Dreambabytv; hereinafter referred to as NPL).

Regarding claim 1, Mag Lock discloses the process for mounting a magnetic lock in a stationary position in a mounting zone provided on an interior wall of a panel (inside cabinet door) of a cabinet door or drawer to align a retractable latch included in the magnetic lock with a catch (attached to frame of cabinet) mounted on a frame of a cabinet so that the retractable latch extends to mate with the catch when the panel is moved relative to the cabinet to close an aperture opening into an interior region of the cabinet, the process comprising the steps of 

moving an assembly (fully capable of creating this assembly first and then attaching to cabinet frame) comprising the discardable dual-component installation-alignment module and a catch coupled temporarily to the catch support of the discardable dual-component installation-alignment module toward the frame of the cabinet to cause a component-alignment plate (plastic cut-out sheet of template) included in the alignment template to engage the frame to locate the catch in alignment with and closely confronting relation to a catch-mounting zone (area of installation on frame) on the frame while the panel (interior panel) of the cabinet door or drawer associated with the cabinet remains in an opened position to expose a cabinet aperture (interior of cabinet) opening into an interior region (see annotated figure) of the cabinet, 
mounting the catch in a stationary latch-engaging position (shown in annotated figure) on the catch- mounting zone on the frame while the panel remains in the opened position (annotated figure), subsequently moving the panel relative to the frame from the opened position to a closed position closing the cabinet aperture to cause the alignment template to adhere to an interior wall of the panel that is arranged to face toward the interior region of the cabinet while the catch is mounted in the stationary latch-engaging position on the catch-mounting zone on the frame and the catch remains coupled temporarily (permanent adhesion occurs after curing for 24-48, etc., hours) to the catch support that is attached to the alignment template, 
subsequently moving the cabinet panel relative to the frame from the closed position to the opened position while the component-alignment plate of the alignment template is adhered to the interior wall of the panel to separate the catch support of the discardable dual-component installation-
subsequently engaging a magnetic lock temporarily with a lock-guide tongue (annotated figure) included in the alignment template of the discardable dual-component installation- alignment module while the panel remains in the opened position to locate the magnetic lock in alignment with and closely confronting relation to a lock-mounting zone (annotated figure) on the interior wall of the panel, 
subsequently mounting the magnetic lock on the lock-mounting zone on the interior wall of the  panel while the magnetic lock remains engaged temporarily with the lock-guide tongue of the alignment template (annotated figure), and 
subsequently separating the component-alignment plate of the alignment template of the discardable dual-component installation-alignment module from the interior wall of the panel and from the magnetic lock to leave the magnetic lock in a stationary mounted position (annotated figure) on the interior wall of the panel to cause a retractable latch (annotated figure) included in the magnetic lock to engage the catch when the panel is later moved to the closed position to retain the panel in the closed position on the frame of the cabinet. (annotated figures)

Regarding claim 2, Mag Lock discloses the process of claim 1, wherein the catch comprises a catch plate  (annotated figure) that is arranged to mate (annotated figure) with the frame when the catch is mounted on the catch- mounting zone on the frame and a latch lip (annotated figure) that is coupled to the catch plate and arranged to engage the retractable latch of the magnetic lock after the alignment template of the discardable dual-component installation-alignment module has been separated from the interior wall of the panel and the magnetic lock and the panel has been moved subsequently to the closed position and wherein the latch lip is configured to mate with the catch support included in the 






















Annotated Figures


    PNG
    media_image1.png
    716
    1072
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    694
    1371
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    727
    674
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    595
    558
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    606
    883
    media_image5.png
    Greyscale


Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding clam 3, NPL reference does not teach a catch alignment tab that extend perpendicular in relation to the catch alignment plate. Regarding claim 6, the shape of the alignment template of the NPL reference is critical to is function – therefore it cannot be modified to be L-shaped without impermissible hindsight. 
Claims 9-19 are allowed.
Regarding claim 9, although NPL and other references such as Varney et al. US 8397546 teaches a magnetic lock, they do not teach a separate template-positioner means as disclosed in claim 9. NPL’s catch support is the template positioner means itself, and they are not the prongs as interpreted under receiving (i.e. permitting to enter) the lock-guide tongue of the alignment template. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. Regarding the lock guide tongue, the term engaged or engagement, it does not require abutment of surfaces. The recited lock guide tongue of the reference, and the magnetic lock, are engaged via assembly on the door. Furthermore, it is not the backing of the magnetic lock that must be engaged, other components (i.e. perimeter edge) may be engaged without interfering with the adhesive on the lock. Rejection maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to cabinet security systems.
Related but not relied upon art: 
Varney et al. US 8397546 
Hoffman US 5485733
Maccaferri US 5188405

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/F.F.A./
Examiner
Art Unit 3675




/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675